COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 JOE BRADLEY ROBERSON, JR.,                                     No. 08-13-00336-CR
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                         Criminal District Court No. 3
                                                §
 THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                §
                        Appellee.                                 (TC # 1306790D)
                                                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)